DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Status of Claims
This action is in reply to an amendment filed on 01/21/2022.  Claims 1, 12, and 20 have been amended.  No claims have been added or cancelled.  Therefore, claims 1-20 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, US Patent Application Publication No. 2016/0323247 in view of LaFever, US Patent Application Publication No. 2015/0379303 and further in view of Evanitsky, US Patent Application Publication No. 2010/0235369 and further in view of Shaashua, US Patent Application Publication No. 2015/0019553 A1.

As per claim 1, Stein teaches a method for aggregating and providing health data records to an electronic device, the method performed by a server comprising a processor and a non-transitory computer readable medium with processor-executable instructions stored thereon, such that when the instructions are executed by the processor, the server performs the method comprising: receiving collected data from one or more client devices, the collected data, associated with a plurality of member profiles, comprising health related data… (see paragraphs 0040 and 0054; referencing the health insurance embodiment, the server-based system receives consumer profile data which, in the context of determining health insurance eligibility, includes health related data); …separating member-identifiable data and medical data in the collected data (see paragraph 0132; consumer data (explained above related to health or medical insurance) is separated into identifying data and anonymized consumer data) in response to protected health information and personal identifiable information being present in the collected data (see paragraphs 0040 and 0108; describes embodiments of collected data including health insurance data and medical records data as well as considering this data in compliance with HIPAA. Therefore, this collected data includes protected health information and personal identifiable information); …categorizing the collected data… (see paragraph 0084; consumer data is categorized); …storing the collected data separately as …the member-identifiable data, and the medical data, with the member- identifiable data decoupled from the medical data (see paragraph 0132; identifying and anonymized consumer data separated and stored); authenticating the electronic device (see paragraph 0062; vendor portal authorized to access consumer data); receiving a request from the electronic device to access the collected data (see paragraph 0095; requests for collected data are received through the vendor user interface); determining whether the electronic device is a secondary party as defined a first member profile in the plurality of member profiles and whether the electronic device is a secondary party as defined in a second member profile in the plurality of member profiles (see paragraph 0103; tokens stored in consumer profiles and provided to vendors identify whether an electronic device accessing consumer data is defined as a party authorized to access the consumer data); determining whether the secondary party has authorization to access only medical data when the electronic device is a secondary party as defined in the second member profile (see paragraph 0102; authorization engine determines whether vendor has authorization to view anonymized consumer data) or has authorization to access a curated combination of member-identifiable data and medical data when the electronic device is a secondary party as defined in the first member profile (see paragraph 0103; tokens identify vendors that have access to a combination of consumer identifying data and anonymized data); providing the curated combination of member-identifiable data and medical data associated with the first member profile to the electronic device, when the secondary party has authorization to access a curated combination of member-identifiable data and medical data (see paragraph 0103); and providing only medical data associated with the second member profile to the electronic device when the secondary party has authorization to access only medical data (see paragraph 0102).

Stein does not explicitly teach …including at least one of step count data, heart rate data, or sleep sensor data; …extracting metadata from the collected data to obtain extracted metadata; …pseudonymizing the collected data; …by mapping the extracted metadata to an enterprise ontology of the server; determining whether the metadata contains a new semantic element; updating the enterprise ontology with a new node when the metadata contains a new semantic element.

LaFever teaches receiving collected health related data including at least one of step count data, heart rate data, or sleep data (see paragraph 0489; receives heart rate data) and pseudonymizing the collected data (see paragraphs 0160 and 0489; describes that the DDID applied to the received data is a pseudonym for the collected data). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to collect this type of data and apply a pseudonymizing technique to it with the motivation of further improving the privacy and security of user collected data in Stein (see paragraph 0039 of LaFever). Additionally, LaFever identifies insurance analysis as a use of the collected data (see paragraph 0483) which is also one of the embodiments of Stein. This would further lead one of ordinary skill in the art to look to the teachings of LaFever to improve the system of Stein.

Evanitsky teaches extracting metadata from collected health related data to obtain extracted metadata (see paragraph 0018; collects health related data (including insurance related data as in Stein) and extracts metadata); and mapping the extracted metadata to an enterprise ontology of a server (see paragraphs 0018 and 0021; extracted data is mapped to a data repository hosted on a server). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these metadata extraction and mapping steps to the system of Stein with the motivation of improving the organization and classification of data received in Stein (see paragraph 0005 of Evanitsky).

Shaashua teaches determining whether the metadata contains a new semantic element (see paragraph 0092; new semantic label added for “My XBOX”, which is data about the device interpreted as metadata) and updating the enterprise ontology with a new node when the metadata contains a new semantic element (see figure 4, paragraph 0005, 0092; when a new semantic label for a device showing data about the device (such as “My XBOX”) is added, the categories in a domain that show their properties and the relations between them is updated with a new node).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to update categories in a domain showing properties and the relations between them when new semantic labels are added with the motivation of further improving the specific semantic labels and relevant context of user collected data in Stein (see paragraph 0005 of Shaashua). Additionally, Shaashua identifies use of collected health related data such as exercise, heart, and sleep data as (see paragraphs 0054, 0063, 0068, 0091, 0092) which is also one of the embodiments of Stein. This would further lead one of ordinary skill in the art to look to the teachings of Shaashua to improve the system of Stein.

As per claim 2, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 1 as described above. Stein further teaches the receiving collected data from the client devices comprises at least one of: receiving collected data in real-time from the client devices; receiving collected data in batch from an intermediary; receiving collected data after a data threshold has been surpassed; and receiving collected data after a certain amount of time has elapsed (see paragraph 0156; receiving consumer data over a network is encompassed by receiving data in real-time).

As per claim 3, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 1 as described above. Stein further teaches member-identifiable data comprises protected health information and personal identifiable information (see paragraph 0040; i.e. information provided for health insurance analysis subject to HIPAA). Stein does not explicitly teach medical data comprises doctor’s notes, clinical notes, diagnostic results, vital sign readings, or radiology images. Lafever further teaches medical data comprises doctor’s notes, clinical notes, diagnostic results, vital sign readings, or radiology images (see paragraph 0489; receives heart rate data). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to collect this type of data for the reasons given above with respect to claim 1.

As per claim 4, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 3 as described above. As noted above, Stein does not explicitly teach the pseudonymizing. Lafever further teaches creating a pseudonym using a cryptographic algorithm (see paragraph 0472; DDID created to replace identifying or above noted medical data); encrypting the pseudonym (see paragraph 0472; DDID transformed to encrypting); creating a map function to access member-identifiable data associated with the respective data through the pseudonym (see paragraph 0175; two-way mapping from each data value to the DDID; paragraph 0172 describes identifiable data including a name); linking medical data associated with the respective member profile with the pseudonym (see paragraph 0175; linked through two-way mapping); generating a code to link the member-identifiable data associated with the respective member profile and the medical data associated with the respective member profile (see paragraph 0200; describes using DDIDs to link member-identifiable data (customer ID) to other related data (Product and date) but, merely descriptive and would be equally applied to the later described medical embodiment); and encrypting the code (see paragraphs 0386-0390). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these pseudonymizing features for each member profile in the system of Stein for the reasons given above with respect to claim 1.

As per claim 5, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 4 as described above. Stein further teaches storing the collected data comprises storing the collected data for each member profile in the plurality of member profiles (see paragraph 0132) by: storing, for a respective member profile, the member-identifiable data in a database (see paragraph 0132); storing, for the respective member profile, the medical data in the database (see paragraph 0132). As noted above, Stein does not explicitly teach the pseudonym, map function, or encrypted code. Lafever further teaches storing the map function, the pseudonym, and the encrypted code in a database (see paragraph 0043). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these pseudonymizing features to the system of Stein, by pairing the pseudonym of LaFever with the stored data of Stein, for the reasons given above with respect to claim 1.

As per claim 6, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 1 as described above. As noted above, Stein does not explicitly teach the pseudonymizing. Lafever further teaches creating a pseudonym using a cryptographic algorithm (see paragraph 0472; DDID created to replace identifying or above noted medical data); encrypting the pseudonym (see paragraph 0472; DDID transformed to encrypting); creating a map function to access member-identifiable data associated with the respective data through the pseudonym (see paragraph 0175; two-way mapping from each data value to the DDID; paragraph 0172 describes identifiable data including a name). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these pseudonymizing features for each member profile in the system of Stein for the reasons given above with respect to claim 1.

As per claim 7, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 1 as described above. Stein further teaches determining that the electronic device is a primary device associated with a third member profile in the plurality of member profiles (see paragraph see paragraph 0103; tokens identify vendors that have access to a combination of consumer identifying data and anonymized data); re- identifying, in the collected data, only collected data associated with the third member profile to obtain a health data record associated with the third member profile, the health data record comprising both the member-identifiable data associated with the third member profile and the medical data associated with the third member profile (see paragraph 0103; the data is re-identified by being provided in conjunction with the identifiable data); and providing the health data record associated with the third member profile to the electronic device (see paragraph 0103). As noted above, Stein does not explicitly teach the pseudonymized collected data. LaFever further teaches pseudonymizing collected data and re-identifying pseudonymized collected data associated with a trusted member profile (see paragraph 0456). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these pseudonymizing features to the system of Stein for the reasons given above with respect to claim 1.

As per claim 8, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 7 as described above. Stein further teaches merging the member-identifiable data associated with the third member profile and the medical data associated with the third member profile to obtain the health data record associated with the third member profile (see paragraphs 0102-0103; data is “merged” by being provided together to an accessing vendor). As noted above, Stein does not explicitly teach the pseudonymizing. LaFever further teaches obtaining a pseudonym for a profile by decrypting a link code for the profile (see paragraph 0500); accessing actual member-specific data associated with the profile by mapping the pseudonym with the member-identifiable data of the profile (see paragraph 0175; two- way mapping from each data value to the DDID; paragraph 0172 describes identifiable data including a name). t would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these pseudonymizing features to the system of Stein for the reasons given above with respect to claim 1.

As per claim 9, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 1 as described above. Stein further teaches de-identifying data in a health data record associated with the first member profile to obtain a de-identified health data record associated with the first member profile (see paragraph 0086; identifying data redacted from consumer data); and providing the de-identified health data record to the electronic device (see paragraph 0103).

As per claim 10, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 9 as described above. Stein further teaches the de-identifying comprises: stratifying direct member-identifiers, quasi- identifiers, and the medical data associated with the first member profile (see paragraphs 0040 and 0043; direct identifies considered to include information such as name and social security number, quasi-identifiers to include related identifying information such as phone number, and medical data in context of health insurance embodiment); obtaining the de-identified health data record associated with the first member profile by determining a type of direct member-identifier, quasi-identifier, and medical data and applying a de-identification algorithm based on the type of direct member-identifier, quasi- identifier, and medical data, wherein the de-identification algorithm obscures values related to the member-identifier, quasi-identifier and/or medical data (see paragraph 0086; de-identification algorithm is the redaction of identifying information).

As per claim 11, Stein, LaFever, Evanitsky, and Shaashua teaches the method of claim 10 as described above. Stein further teaches the de-identification algorithm is selected from the group consisting of: suppression; generalization; perturbation; longitudinal consistency; partial redaction; redaction; and swapping (see paragraph 0086; redaction).

Claims 12-20 recite substantially similar apparatus and computer medium limitations to method claims 1-11 and, as such, are rejected for similar reasons as given above.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ofek, et al. (US 2011/0288877 A1) which discloses a health information exchange system comprising ontological apparatus for defining and storing ontological link elements ontologically linking between individual health care information items within a first population of health care information items; apparatus for receiving a second population of health care information items and for associating at least some individual items in the second population, with corresponding individual items within the first population of health care information items; and apparatus for responding to queries regarding particular information items in the second population including translating the particular information items into items in the first population corresponding to the particular information items and using link elements linking the items in the first population corresponding to the particular information items to generate data pertaining to the particular information items in the second population.

Z. Deng, P. Yang, Y. Zhao, X. Zhao and F. Dong, "Life-Logging Data Aggregation Solution for Interdisciplinary Healthcare Research and Collaboration," 2015 IEEE International Conference on Computer and Information Technology; Ubiquitous Computing and Communications; Dependable, Autonomic and Secure Computing; Pervasive Intelligence and Computing, 2015, pp. 2315-2320, doi: 10.1109/CIT/IUCC/DASC/PICOM.2015.342  which discloses the wide-spread use of wearable devices and mobile apps in the Internet of Things (IoT) environments makes effectively capture of life-logging personal health data come true. A long-term collection of these health data will benefit to interdisciplinary healthcare research and collaboration. But most wearable devices and mobile apps in the market focus on personal fitness plan and lack of compatibility and extensibility to each other. Existing IoT based platforms rarely achieve a successful heterogeneous life-logging data aggregation. Also, the demand on high security increases difficulties of designing reliable platform for integrating and managing multi-resource life-logging health data. This paper investigates the possibility of collecting and aggregating life-logging data with the use of wearable devices, mobile apps and social media. It compares existing personal health data collection solutions and identifies essential needs of designing a life-logging data aggregator in the IoT environments. An integrated data collection solution with high secure standard is proposed and deployed on a state-of-the-art interdisciplinary healthcare platform: MHA [15] by integrating five life-logging resources: Fitbit, Moves, Facebook, Twitter, etc. The preliminary experiment demonstrates that it successfully record, store and reuse the unified and structured personal health information in a long term, including activities, location, exercise, sleep, food, heat rate and mood.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626